Per Curiam.

On November 10, 1959 respondent was indicted by the Grand Jury of Bronx County and charged with the crime of violating subdivision 5-a of section 1897 of the Penal Law, a felony. On March 3, 1960 respondent was tried before a County Judge of Bronx County, and a jury, and found guilty of the crime charged. On November 9, 1960 respondent was sentenced to New York City Penitentiary for a term of one year, which he is now serving.
By operation of subdivision 4 of section 90 of the Judiciary Law of the State of New York, respondent, upon said conviction, ceased to be an attorney and counsellor at law and his name therefore should be stricken from the roll of attorneys.
Botein, P. J., Bbeitel, Rabin, Valente and McNally, JJ., concur.
Motion for an order dismissing the petition and for an assignment of counsel denied. Respondent’s name stricken from the roll of attorneys and counsellors at law in the State of New York pursuant to subdivision 4 of section 90 of the Judiciary Law of the State of New York.